

116 S815 IS: Access Technology Affordability Act of 2019
U.S. Senate
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 815IN THE SENATE OF THE UNITED STATESMarch 14, 2019Mr. Boozman (for himself, Mr. Cardin, Mr. Tester, Mr. Casey, Ms. Collins, Mr. Burr, Mr. Sullivan, Ms. Hassan, Mr. Jones, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to allow a refundable tax credit against income tax for
			 the purchase of qualified access technology for the blind.
	
 1.Short titleThis Act may be cited as the Access Technology Affordability Act of 2019. 2.Credit for qualified access technology for the blind (a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 36B the following new section:
				
					36C.Credit for qualified access technology for the blind
 (a)Allowance of creditThere shall be allowed as a credit against the tax imposed by this subtitle an amount equal to amounts paid or incurred during the taxable year, not compensated for by insurance or otherwise, by the taxpayer for qualified access technology for use by a qualified blind individual who is the taxpayer, the taxpayer’s spouse, or any dependent (as defined in section 152) of the taxpayer.
 (b)LimitationThe aggregate amount of the credit allowed under subsection (a) with respect to any qualified blind individual shall not exceed $2,000 in any 3-consecutive-taxable-year period.
 (c)DefinitionsFor purposes of this section— (1)Qualified blind individualThe term qualified blind individual means an individual who is blind within the meaning of section 63(f)(4).
 (2)Qualified access technology definedThe term qualified access technology means hardware, software, or other information technology the primary function of which is to convert or adapt information which is visually represented into forms or formats useable by blind individuals.
 (d)Denial of double benefitNo credit shall be allowed under subsection (a) for any expense for which a deduction or credit is allowed under any other provision of this chapter.
						(e)Inflation adjustment
 (1)In generalIn the case of a taxable year beginning after 2020, the $2,000 amount in subsection (b) shall be increased by an amount equal to—
 (A)such dollar amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2019 for calendar year 2016 in subparagraph (A)(ii) thereof.
 (2)RoundingIf the amount as adjusted under subparagraph (A) is not a multiple of $100, such amount shall be rounded to the next lowest multiple of $100.
 (f)TerminationThis section shall not apply with respect to amounts paid or incurred in taxable years beginning after the date which is 5 years after the date of the enactment of the Access Technology Affordability Act of 2019..
			(b)Conforming amendments
 (1)Section 6211(b)(4)(A) of the Internal Revenue Code of 1986 is amended by inserting , 36C after 36B. (2)Section 1324(b)(2) of title 31, United States Code, is amended by inserting , 36C after , 36B.
 (3)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following new item:
					Sec. 36C. Credit for qualified access technology for the blind..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019.